Citation Nr: 1455060	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-25 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic disorder manifested by vertigo.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant is represented by: Tennessee Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active duty service from July 1973 to July 1977, and from January 1980 to January 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the RO in Nashville, Tennessee.

In August 2014, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

There is no current disability manifested by vertigo or any other peripheral vestibular disorder.  



CONCLUSION OF LAW

The basic criteria for service connection for a disorder manifested by vertigo are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a disorder manifested by complaints of vertigo.  He now contends that such a disorder began in service.  

A review of the evidence pertinent to the current claim and appeal does not reveal any diagnosis of a disorder manifested by vertigo.  There is no indication or assertion on the Veteran's part that he has been treated for complaints of vertigo at any time since service.  In fact, the Veteran was afforded a VA examination in May 2011, and the Veteran reported to the examiner that he had no history of dizziness or vertigo, and no history of balance or gait problems.  On examination, there were no objective signs of a staggering gait or imbalance.  The examiner made a specific finding that there was no diagnosed peripheral vestibular disorder.  

At the hearing, the Veteran testified that he experienced episodes of dizziness in service.  A review of the service treatment records reveals a complaint on November 25, 1980 of upset stomach, headaches, dizziness, abdominal pain, and vomiting x-4.  The Veteran was noted to be feeling feverish and perspiring.  The examiner's assessment at that time was a possible gastric disturbance.  

The Board finds that, despite the reference to dizziness in this report, in the context of the entire treatment record, which relates to a gastric disturbance, this reference does not suggest the presence of a peripheral vestibular disorder in service.  

The Veteran also testified that he was hit in the head by a baseball bat during service, and suggested that this might be the cause of dizziness.  He also reported "falling off a ladder" during service, suggesting that this might be a manifestation of dizziness.  A December 15, 1976 treatment record notes a history of being hit in the head with a baseball bat in early part of 1974.  However, an August 15, 1974 (after the "early" part of 1974) specifically notes that there were no complaints of vertigo.  

In contrast to the testimony of "falling off a ladder," a May 30, 1980 treatment and injury report indicates that the Veteran fell while going up a ladder well.  The injury report elaborates that he fell up a ladder-missed a step and fell.  The Board finds that the distinction between "falling off a ladder" and falling while going up a ladder well is significant.  Falling due to missing a step while ascending a ladder well does not necessarily imply a problem with balance or dizziness.  Moreover, the Veteran's only complaint at the time was an injury to the right hand.  There was no notation of dizziness or vertigo in the report.  It is reasonable to expect that, had an episode of dizziness caused the fall, the Veteran would have reported this at the time to ensure that his symptoms were properly treated.  

Thus, the sole reference to dizziness in the service treatment records is presented in the context of a presentation of symptoms related to a gastrointestinal disturbance.  The reference to falling up a ladder well never mentions dizziness as a factor, and the reference to being hit in the head with a baseball bat comes prior to the Veteran's specific denial of vertigo.  In sum, there is no suggestion of a diagnosis of a disorder manifested by vertigo at any time during the Veteran's service or during the current claim and appeal.  

While the Veteran now asserts that he experiences vertigo, and he is competent to describe his observable symptoms, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), providing a diagnosis of a peripheral vestibular disorder or other disorder manifested by vertigo falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As there is no current chronic disorder manifested by vertigo, the Board concludes that basic criteria for service connection for such a disorder are not met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records.  The RO has also obtained a thorough medical examination regarding the claim.  The Veteran has made no specific allegations as to the inadequacy of May 2011 examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the undersigned Veterans Law Judge informed the Veteran of the basis for the RO's denial of his claim and of the type of evidence necessary to substantiate the claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for a disorder manifested by vertigo is denied. 


REMAND

Regarding hearing loss, the evidence demonstrates that the Veteran served on the flight deck of an aircraft carrier during service and was exposed to loud sounds.  The evidence also demonstrates that there is a current hearing loss disability for VA purposes.  While the record includes a May 2011 VA medical opinion regarding nexus, this is limited to the question whether the Veteran's bilateral hearing loss is related to service, i.e., direct service connection.  

However, the Veteran had mild bilateral hearing loss when examined, accepted, enrolled for service in February 1973 (see February 16, 1973 examination item 22), as well as a history of chronic ear infections as a child, with 3 mastoid operations.  Therefore, the appropriate question for resolution by the VA examiner was whether the pre-existing hearing loss was worsened beyond the natural progress of the disease by service.  Therefore, the May 2011 examination is inadequate to address the question at hand.  This question has not been addressed in any other medical evidence.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2014). 

The Veteran's tinnitus has been related by the May 2011 VA examiner to his bilateral hearing loss.  Accordingly, the claims are inextricably intertwined and the proposed development will encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)

Accordingly, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the May 2011 examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The claims folder must be made available to and reviewed by the individual designated to provide the opinion.  

Please note that the Veteran had two distinct periods of service from July 1973 to July 1977, and from January 1980 to January 1982.  The Veteran was found to have mild bilateral hearing loss at service entry (1973) and was assigned a physical profile for hearing and ears of H-2 (meaning the individual possesses some medical condition or physical defect that may require some activity limitations).  

Please also note that audiology evaluations were conducted on February 16, 1973 (entrance), August 6, 1974, August 15, 1974, July 15, 1976, July 14, 1977, May 21, 1978, January 9, 1980, January 7, 1982, and July 22, 1983 (exit).  

Please offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the pre-existing hearing loss disability was worsened by service, and if so, whether such worsening was beyond the natural progress or course of the disorder.  

If you find that the pre-existing hearing loss was worsened by service, and that such worsening was beyond the natural progress of the disorder, please describe the extent or degree of worsening.  

Regardless of whether you find that the Veteran's pre-existing hearing loss was aggravated by service, please opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's tinnitus is related to service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

2.  Readjudicate the remanded claims.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


